Citation Nr: 0308156	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
May 1973, which included a tour of duty in the Republic of 
Vietnam from September 1971 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
RO which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for 
increased VA compensation benefits.  

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to demonstrated symptoms: some occasional mood 
disturbances; evidence of delusional thinking and occasional 
generalized paranoid ideation; occasional suicidal ideation 
without intent or plan; and fair insight and judgment; but 
with no evidence of any obsessional rituals; speech 
impairment; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance or hygiene; 
and reports of severe social phobia, but demonstrated ability 
to establish and maintain some effective relationships.  



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
are more closely approximated for service-connected PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the claim on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  The veteran was provided adequate VA 
psychiatric examination for compensation purposes in November 
2000.  Additionally, all identified VA and private treatment 
records pertinent to the appeal have been obtained.  In March 
2002, the Board undertook development, requesting additional 
VA and private treatment records.  Both private and VA 
medical records were received, although the private records 
were all duplicates of evidence previously of record and 
considered.  Accordingly, the Board finds that VA has met its 
duty to assist.  

As to this same claim, VA has also met VCAA's notice 
requirements: The July 2001 statement of the case (SOC) and 
the March 2002 Board development memo advise why the evidence 
submitted to date does not support the claim on appeal.  
Additionally, the veteran was provided an opportunity for a 
personal hearing, either at the RO or before the Board, but 
he indicated that he did not want any hearing.  The salient 
point is that the veteran was afforded every opportunity to 
provide his sworn testimony and to submit evidence to 
substantiate his claim on appeal.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran and his representative were advised of what 
he needed to do to support his claim on appeal, and what VA 
would do in response.  Notice of VCAA was issued to the 
veteran in November 2001.  Accordingly, the Board finds that 
the veteran was advised of what sort of evidence was needed 
to prove his claim, he was advised of what evidence or 
information he needed to submit to VA, and he was advised of 
what evidence VA was to obtain on its own, or in response to 
information provided by the veteran.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board concludes that VA 
has met both the duty to assist and notice provisions of 
VCAA; further development would serve no useful purpose.  

II.  Evaluation of PTSD.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Under the current criteria for PTSD, set forth at 38 C.F.R. § 
4.130, a 10 percent rating is for application for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The veteran's PTSD is presently rated as 30 percent disabling 
under the above criteria.  He asserts greater impairment, but 
provides no specific argument other than that the Board 
should carefully review the VA out-patient treatment records.  
The Board has done so, and finds that the criteria for a 50 
percent evaluation for service-connected PTSD are more 
closely approximated, but that greater impairment is not 
demonstrated by the objective medical evidence.  

The veteran's PTSD would warrant a 50 percent evaluation 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

The assignment of a 70 percent evaluation is warranted where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Board has carefully reviewed all of the evidence of 
record, specifically the VA examination findings of September 
1998 and November 2000 and out-patient treatment records.  
All of this evidence, and, particularly, the two VA 
examination reports, show limited PTSD symptoms and greater 
social functioning than those contemplated under the criteria 
for  50 percent or 70 percent evaluation.  Specifically, the 
veteran is shown to have only some mild occasional anxiety 
(September 1998), and fair to moderately compromised 
attention and concentration (November 2000), with no evidence 
of any impairment of speech, no panic attacks, no difficulty 
in understanding complex commands, no memory impairment, no 
impaired judgment, and no impairment of abstract thinking.  
Both of these VA examination reports and the VA out-patient 
treatment records reveal that the veteran reports hearing 
voices, and he has occasional paranoid thoughts.  While the 
VA examinations reveal no impairment in thinking, memory, 
speech, or spatial disorientation, and VA out-patient 
treatment records show no neglect of personal hygiene, the 
repeated and consistent findings of some delusions and 
paranoid thoughts suggest that the criteria of 50 percent for 
PTSD are more closely approximated, even though most symptoms 
contemplated by a 50 percent evaluation are otherwise not 
demonstrated on either VA examination, or on VA treatment.  

In finding so, the Board notes that VA treatment records show 
in November 2000 that the veteran has some friends and he is 
able to maintain these friendships.  Thus, the criteria for a 
70 percent evaluation are certainly not met or more closely 
approximated.  However, the Board notes repeated reference to 
some evidence of continued delusional thinking.  See VA 
treatment records of November 2000, February 2001, May 2001, 
September and October 2001, December 2001 and June 2002.  
Given the limited findings, the level of functioning 
demonstrated by the clinical evidence of record falls far 
short of the sort of severe and persistent psychiatric 
symptomatology which is contemplated by a 70 percent 
evaluation under the current criteria.  The veteran has 
always been found to have full and coherent speech, good 
personal hygiene, and no impairment of memory.  Accordingly, 
the criteria for a 70 percent evaluation are not met.  The 
Board adds that all VA examiners have determined that his 
PTSD results in less than total social and industrial 
impairment, and that the veteran was competent to handle his 
own affairs.  

In finding so, the Board also notes that while the November 
2000 VA examiner assigned a score on the Global Assessment of 
Functioning (GAF) scale of 58 - 70, VA out-patient treatment 
records dated from November 2000 to June 2002 have 
consistently shown GAF scores of 45 to 51.  The instant 
action of the Board is consistent with these variable GAF 
scores.  In assessing the evidence of record, it is important 
to note that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32).  A 
GAF score of 41 - 50 is defined as "serious" symptoms 
(e.g., suicidal ideation, severe obsess ional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  A GAF score 
of 61 - 70 reflects some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Ibid.  In determining that the evidence 
warrants a 50 percent rating, but no higher, the Board again 
points out that the veteran is currently working full-time as 
a cab driver and has for more than six years.  He lives a 
very isolated lifestyle, but interacts with his mother and 
others. (See March 20, 2002 and October 27, 2000 VA 
outpatient treatment notes.)  Review of regular outpatient 
notes indicates some variability in the severity of symptoms, 
but given his ability to function well on a day-to-day basis, 
no more than a 50 percent rating is warranted.  Accordingly, 
based on the evidence of record, the Board finds that a 
50 percent evaluation for the veteran's PTSD is warranted for 
the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the medical evidence of 
record more closely approximates the criteria for a 50 
percent evaluation, but no more, as set forth above.  


ORDER

A 50 percent evaluation is warranted for the veteran's 
service-connected PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

